Johnston, C. J.
(dissenting) : Although the fact that the mortgage debt was the debt of E. N. Burr & Co., due for services rendered to that partnership, and that the mortgage was given in behalf of the partnership, was not set out in the petition it was a litigated issue. E. N. Burr appears to have been the only one of the partnership who was in Kansas — the one who was in control of the partnership business here, and he was the one who gave the security. Testimony was given in the case, without objection, that Johnson was working for the partnership of E. N. Burr & Co., that his 'claim for services was a bona fide one, and that the mortgage was given on partnership property to pay a ■partnership debt. The question whether it was a partnership debt and security was presented to the jury in the testimony; and the jury specially found that the work was done for the partnership while E. N. Burr was in control of its business, and that the note and mortgage were executed to evidence a valid indebted'ness owing to Johnson for services performed in and about the partnership business and with the intention -of pledging the property mortgaged to secure that indebtedness. Since the matter was in evidence and in litigation, it was not improper to instruct the jury with reference to it. Instructions, of course, should *757conform to the issues made by the pleadings; but where the parties themselves by their testimony extend the issues beyond the pleadings the court is justified in instructing the jury upon the issues actually litigated. The defendants, who offered testimony on this subject and sought whatever benefit could be derived from it, can not complain that the trial court charged the jury upon the testimony so presented and the issues so made. The instruction itself appears to be a correct statement of the law applicable to the recited state of facts, and I am therefore unable to concur in the conclusion that the giving of the instruction is a ground for reversing the judgment.
(98 Pac. 383.)